Citation Nr: 1617584	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  06-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to August 25, 2008 and in excess of 40 percent as of August 25, 2008 for degenerative disc disease, spondylolisthesis, and spondylosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing at the RO.  In addition, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.

The Board remanded these issues in August 2009, January 2011, and August 2012.  The RO continued the denial of the claims and returned these issues to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence reveals that prior to August 25, 2008, the Veteran's service-connected degenerative disc disease, spondylolisthesis, and spondylosis was manifested by flexion of 65 degrees at the worst and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of pain, repetitive use, and flare-ups and no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis, or required physician prescribed bed rest

2.  The preponderance of the evidence reveals that as of August 25, 2008, the Veteran's service-connected degenerative disc disease, spondylolisthesis, and spondylosis was manifested by flexion limited to 30 degrees at the worst with consideration of pain on use with no evidence of ankylosis or physician prescribed bed rest.

3.  The Veteran does not meet the schedular percentage requirements for entitlement to TDIU and the preponderance of the evidence shows that his service-connected disability does not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to August 25, 2008 and in excess of 40 percent as of August 25, 2008 for degenerative disc disease, spondylolisthesis, and spondylosis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes for increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in September 2004 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the September 2004 letter informed the Veteran that he should submit evidence showing his service-connected disability has increased in severity. He was notified of the types of medical or lay evidence that was for consideration in rating the disabilities at issue, including evidence as to the impact of his disability on his employment and daily life.  The letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding the Veteran's claim for TDIU, a letter dated in March 2013 satisfied the duty to notify provisions.  Specifically, the letter informed the Veteran of what evidence was necessary to substantiate his claim for TDIU to include on an extra-schedular basis.  The letter notified the Veteran in order to support his claim, the evidence must show that his service-connected disabilities are sufficient, without regard to other factors, to prevent him from performing the mental and or physical tasks required to get or keep substantial employment and he must meet the disability percentage requirement specified in 38 C.F.R. § 4.16 (i.e., one disability ratable at 60 percent or more OR more than one disability with one disability ratable at 40 percent or more and a combined rating of 70 percent or more).  The Veteran was also informed of the evidence he should provide to support a claim for an extra-schedular evaluation based on exceptional circumstances.  The letter notified the Veteran of his and VA's respective duties for obtaining evidence. 

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in February 2005, August 2008, November 2009 with an addendum in February 2011, August 2013, and October 2014, consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) on an extraschedular basis by the Director of Compensation Service, lay statements from the Veteran, and a transcript of the June 2009 Board hearing.  

The VA examination reports dated in February 2005, August 2008, November 2009 with an addendum in February 2011, August 2013, and October 2014 show that the examiners reviewed the claims file, obtained an oral history of the Veteran's lumbar spine disability, and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms, and the effect those symptoms have on the Veteran's daily life and employment.  Accordingly, the VA examinations are adequate for rating purposes.  

The Veteran's increased rating for degenerative disc disease, spondylolisthesis, and spondylosis was remanded in August 2009 to obtain a VA examination that evaluated the current severity of the Veteran's service-connected back disability and to obtain any outstanding VA treatment records.  The claims file contains a VA examination report dated in November 2009 that shows the examiner followed the directions of the Board and documented the current severity of the Veteran's back disability.  VA treatment records from June 2009 to September 2009 were associated with the claims file.  The Veteran's increased disability rating and entitlement to a TDIU were remanded in January 2011 to obtain all outstanding VA treatment records and to obtain a VA medical opinion as whether the Veteran's service-connected back disability precludes the Veteran from maintaining substantially gainful employment.  VA treatment records from June 2009 to April 2012 were associated with the claims file.  A February 2011 VA medical opinion shows that the examiner described how the Veteran's service-connected back disability affected his employment.  The Veteran's claims were remanded for a third time in August 2012 to provide the Veteran proper notice in how to substantiate his claim for TDIU, ask the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtain updated VA treatment records, provide the Veteran with a VA examination and medical opinion with a supporting explanation, and forward the claims file to the Under Secretary of Benefits or the Director of Compensation and Pension Service for extra-schedular consideration on the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) if the Veteran still does not meet the scheduler requirements under 38 C.F.R. § 4.16(a) and the RO/AMC finds it plausible that the Veteran is unemployable due solely service-connected disability(is).  As noted above, a letter dated in March 2013 notified the Veteran of how to substantiate his claim for TDIU.  The Veteran completed and returned VA Form 21-8490 in March 2013.  VA treatment records from March 2011 to November 2014 were associated with the Veteran's claims.  The claims file also contains a VA examination report dated in October 2014.  The October 2014 VA examination report shows that the examiner followed the directions of the Board and provided medical opinions that addressed all of the issues requested in the remand.  Furthermore, the November 2014 supplemental statement of the case shows that the RO determined that the case did not present such an exceptional or unusual disability picture as to warrant referral to the Director of Compensation and Pension services.  Accordingly, the Board finds that there has been substantial compliance with the August 2009, January 2011, and August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Increased Rating Claim 

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0 percent disabling (i.e., noncompensable) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

The Veteran's degenerative disc disease, spondylolisthesis, and spondylosis is currently evaluated as 10 percent disabling prior to August 25, 2008 and 40 percent disabling as of August 25, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), which evaluates intervertebral disc syndrome (IVDS).  Diagnostic Code 5242 is evaluated using either the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  A 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's degenerative disc disease, spondylolisthesis, and spondylosis from 10 percent to 40 percent under Diagnostic Code 5243, effective August 25, 2008.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the evidence of record and that there is no competent evidence that the Veteran's service-connected disability underwent further increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to August 25, 2008

The Board finds that the evidence of record shows that prior to December 17, 2012 forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Specifically, the VA examiner in February 2005 observed that the Veteran's forward flexion was limited to 65 degrees to include due to pain, weakness fatigue, or incoordination on repetitive use or during flare-ups.  His gait was within normal limits and there was no evidence of muscle spasms.  Thus, the evidence of record indicates that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  The examination also shows that there was no evidence of unfavorable or favorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, note 5.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to August 25, 2008. 

With respect to whether the Veteran is entitled to a higher disability rating under Formula for Rating IVDS Based on Incapacitating Episodes, the medical evidence shows that the Veteran's service-connected back disability did not result in any incapacitating episodes with physician prescribed bed rest as described in the regulations prior to August 25, 2008. 
	
As of August 25, 2008

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the thoracolumbar spine or the entire spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The VA examinations in August 2008, November 2009, August 2013, and November 2014 reflect that the Veteran has some range of motion of the thoracolumbar spine even with consideration of pain on motion, any additional limitation of movement after repetitive use or functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  Furthermore, the November 2014 VA examiner specifically noted that the Veteran did not have ankylosis of the spine.  The Board has also considered the lay evidence from the Veteran, regarding his back disability; however, none of that evidence indicates that his symptoms manifest in ankylosis of the spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine or the entire spine.  

The Board has also considered whether the Veteran is entitled to a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  The evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

With respect to whether the evidence of record shows that additional staged ratings are appropriate, the evidence reveals that the Veteran's symptoms of degenerative disc disease, spondylolisthesis, and spondylosis have not demonstrated sustained material fluctuations during the course of this appeal as to warrant any additional increased or staged rating.  As such, further staged ratings are not warranted.  

The Board has also considered whether the Veteran is entitled to separate disability ratings for neurological abnormalities due to his service-connected back disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  The VA examinations reflect that the Veteran does not have any radiculopathy of the bilateral lower extremities, bowel problems, or bladder problems related to his thoracolumbar spine disability.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected lumbar spine disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment, or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's for degenerative disc disease, spondylolisthesis, and spondylosis for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent prior to August 25, 2008 and in excess of 40 percent as of August 25, 2008.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative disc disease, spondylolisthesis, and spondylosis of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease, spondylolisthesis, and spondylosis with the established criteria found in the rating schedule for IVDS shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the regulations specifically address the functional impact of the Veteran's low back pain and reduced range of motion.  The evidence does not indicate that his degenerative disc disease, spondylolisthesis, and spondylosis have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  Criteria and Analysis for TDIU Claim

The Veteran filed a claim for an increased disability rating for service-connected degenerative disc disease, spondylolisthesis, and spondylosis.  As part of his increased rating claim, the Veteran reported in the August 2008 VA examination that he was unemployed due to personal and disability reasons, that business was slow, and he felt unable to deal with the minimal physical requirements of his business.  The Veteran also indicated in the November 2009 VA examination that he was unable to work as a realtor due to the demands of his occupation and the burden it places on his lumbar spine.  Thereafter, the Veteran testified at the September 2010 Board hearing that he had lost his job.  The Veteran asserted in the March 2013 TDIU application that he was unable to work due to his service-connected back disability. 

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the present case, service connection is established for degenerative disc disease, spondylolisthesis, and spondylosis, rated as 10 percent disability prior to August 25, 2008 and 40 percent disabling as of August 25, 2008.  The Veteran does not meet the schedular criteria for an award of TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).  However, under subpart (b), a veteran can still be awarded TDIU if it is established by the evidence of record that service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  In an April 2012 determination, the Director of Compensation Service determined that the current rating criteria addresses IVDS based on incapacitating episodes with or without pain, stiffness, or aching of the spine affected and the VA examiner provided the opinion that the Veteran is capable of light physical activity and sedentary work.  Thus, he concluded that the evidence does not show that the Veteran is rendered incapable of maintaining gainful employment by reason of his service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TD on an extraschedular basis for the service-connected back disability has first been adjudicated by the Director of Compensation Service, and the Board may now proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The Veteran asserts that his service-connected back disability prevents him from securing or following any substantially gainful occupation.  See March 2013 TDIU application.  He previously worked as a realtor from May 2003 to June 2008 and he lost approximately two months due to illness.  He became too disabled to work in June 2008.  The Veteran indicated that he has completed four years of college in biology.  

The February 2005 VA examination shows that the Veteran reported that his back disability requires that he has to stretch and get up periodically to walk around.  The examiner determined that the Veteran's back disability prevents him from engaging in yard work, he cannot sit more than one hour at a time, and he is only able to walk a quarter of a mile at one time.  The VA examiner in August 2008 also noted that the Veteran's service-connected back disability results in limitation on sitting one hour and limitation on walking up to half a mile.  The examiner explained that the effects of the back disability on the Veteran's occupation include that the Veteran is unable to engage in physically active employment requiring bending, lifting, carrying, and prolonged standing, sitting, or walking.  A February 2011 VA medical opinion shows that the examiner reviewed the claims file and physically evaluated the Veteran in November 2009.  She determined that the Veteran's service-connected back disability would limit employment that requires prolonged periods of walking and moderate to heavy lifting (greater than 25 pounds) on a regular daily basis.  However, she concluded that it would not limit light physical activity or sedentary employment.  The October 2013 VA examiner determined that the Veteran's back disability impacts the Veteran's ability to work in that walking distances is limited, he cannot engage in repetitive bending and stooping, and he is limited in his ability to lift and carry objects.  The October 2014 VA examiner noted that the Veteran had been a realtor for over ten years prior to retiring in 2012 due to his lumbar spine disability as the job entailed much walking and standing, which aggravated his low back pain and stiffness.  He determined that the Veteran was limited to a mostly sedentary job, which would entail walking no more than one fourth mile at a stretch, standing no longer than 30 minutes at a stretch, and involved no lifting/.squatting or back bending of a repetitive nature.  

The crucial inquiry for the Board is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorder(s) without regard to his advancing age make him incapable of performing the acts required by employment.  Id.  The Board acknowledges that the Veteran's back disability would make it difficult for him to obtain and retain certain types of employment, particularly those that require manual or physical labor; however, his service-connected disability is not so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.  Further, the evidence of record does not reflect that this disability would render him individually unable to follow a substantially gainful occupation. 

The Board recognizes that the Veteran's service-connected disabilities would most likely preclude the Veteran from continuing his career as a real estate agent or any other physically demanding job.  Nevertheless, his service-connected disability is not so severely disabling as to have rendered him unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that it precludes him from securing and following some form of substantially gainful employment consistent with his education and work experience. 

In this regard, there is no evidence of record indicating that the Veteran would be unable to work in a sedentary position or an office setting.  In fact, the VA examiners in February 2011 and October 2014 provided the opinions that the Veteran's service-connected disability would not limit light physical activity or a primarily sedentary job.  Furthermore, the evidence of record indicates that the Veteran would be able to perform sedentary work based on his education and employment history.  Specifically, the Veteran's education includes four year of college studying biology.  See March 2013 TDIU application.  Moreover, as a real estate agent the Veteran's job would have required knowledge that could be applied in an office setting, such as, advising buyers on the suitability and values of homes; filling out contracts, purchase agreements, closing statements, deeds, and leases; overseeing signing of documents, deeds, and leases; using computers to enter, access, or retrieve data; and performing day to day administrative activities (such as maintaining information files and processing paperwork).  

In this case, the Board finds that the Veteran's service-connected disability alone would not prevent him from engaging in a primarily sedentary occupation, which he should be able to obtain and maintain based on his education and prior work experience.  As a preponderance of the evidence is against the claim of entitlement to a TDIU; there is no doubt to be resolved and this appeal must be denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent prior to August 25, 2008 and in excess of 40 percent as of August 25, 2008 for degenerative disc disease, spondylolisthesis, and spondylosis is denied.

Entitlement to a TDIU to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) is denied.





______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


